12 N.Y.3d 778 (2009)
In the Matter of SEANN PATRICK RILEY, on Behalf of PAUL GERMAIN, Appellant,
v.
RALPH FABRIZIO et al., Respondents.
Court of Appeals of New York.
Submitted January 26, 2009.
Decided March 31, 2009.
Motion to vacate this Court's January 5, 2009 order dismissing the appeal for failure to prosecute granted, and appeal reinstated [see 11 NY3d 921 (2009)]. On the Court's own motion, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved.
Chief Judge LIPPMAN taking no part.